442 F.2d 413
Lawrence Clifton CLARK, Appellant,v.Louis S. NELSON, Warden, et al., California State Prison, Tamal, California, Appellee.
No. 26107.
United States Court of Appeals, Ninth Circuit.
May 13, 1971.

Lawrence Clifton Clark, in pro per.
Jack K. Weber, Deputy Atty. Gen., Los Angeles, Cal., for appellee.
Before MERRILL, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
The district court, relying solely upon the record in the state criminal action against petitioner and without holding an evidentiary hearing, rendered judgment denying petitioner's application for a writ of habeas corpus. We affirm.


2
Granted, due process considerations may require a judge-initiated hearing to determine whether an accused is mentally competent to stand trial [Pate v. Robinson, 383 U.S. 375, 86 S.Ct. 836, 15 L.Ed.2d 815 (1966)]; but, in this case, we are satisfied, as was the district court, that on the basis of the evidence before the trial judge no duty rested upon him to hold a hearing sua sponte.


3
Similarly, we conclude that the district court was entitled to dispense with a hearing concerning the asserted involuntary nature of certain admissions used against appellant in the criminal action, for the record in that action reveals that, consistent with the principles declared in Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963), a hearing was had on the merits of that issue, that the matter was fully developed and that evidence was adduced sufficient to support the trial judge's factual determinations which are reflected in his ruling that "The Court finds * * * as a matter of law [that] the statements made by defendant were free and voluntary." And we would add that petitioner, in his application for the writ, alleged no new fact or facts relating to the issue.